

	

		II

		109th CONGRESS

		1st Session

		S. 1507

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Mrs. Lincoln (for

			 herself, Mr. Carper,

			 Mr. Pryor, Ms.

			 Landrieu, Mr. Lieberman,

			 Mr. Salazar, Ms. Stabenow, Mr.

			 Bayh, and Mr. Conrad)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To protect children from Internet

		  pornography and support law enforcement and other efforts to combat Internet

		  and pornography-related crimes against children.

	

	

		1.Short titleThis Act may be cited as the

			 Internet Safety and Child Protection

			 Act of 2005.

		2.PurposeThe purpose of this Act is to—

			(1)set tighter age verification standards to

			 block minors from entering Internet pornography sites; and

			(2)provide funding and support to law

			 enforcement efforts to combat Internet and pornography-related crimes against

			 children.

			IChild Protection Efforts

			101.Age verification

			 requirement

				(a)In

			 generalAn operator of a

			 regulated pornographic Web site shall verify that any user attempting to access

			 their site is 18 years of age or older using software certified for that

			 purpose by the Commission.

				(b)RequirementThe age verification required by this

			 section shall take place prior to the display of any pornographic material,

			 including free content that may be available prior to the purchase of a

			 subscription or product.

				102.Credit card

			 requirementA bank, credit

			 card company, third-party merchant, Internet payment service provider, or

			 business that performs financial transactions for a regulated pornographic Web

			 site shall only process age-verified Internet pornography credit card

			 transactions for sales carried out in accordance with this title.

			103.Commission

			 requirementThe Commission

			 shall—

				(1)require each regulated pornographic Web

			 site to—

					(A)use appropriate age-screening software to

			 carry out this title; and

					(B)use that software correctly and

			 consistently through such means as conducting periodic tests trying to access

			 the Web site without appropriate age verifications; and

					(2)in coordination with the Department of

			 Justice and other Federal agencies, maintain a list of regulated pornographic

			 Web sites that are not in compliance with section 101.

				104.Enforcement by the

			 Federal Trade Commission

				(a)Unfair or

			 deceptive acts or practicesA

			 violation of section 101 shall be treated as a violation of section 18 of the

			 Federal Trade Commission Act (15

			 U.S.C. 57a) regarding unfair or deceptive acts or practices.

				(b)Powers of

			 CommissionThe Commission

			 shall issue and enforce the regulations for the enforcement of section 101 in

			 the same manner, by the same means, and with the same jurisdiction, powers, and

			 duties as though all applicable terms and provisions of the

			 Federal Trade Commission Act (15

			 U.S.C. 41 et seq.) were incorporated into and made a part of this title. Any

			 person who violates such regulations shall be subject to the penalties provided

			 in that title.

				105.DefinitionsIn this title:

				(1)CommissionThe term Commission means the

			 Federal Trade Commission.

				(2)Regulated

			 pornographic web siteThe

			 term regulated pornographic Web site means a person required to

			 maintain documents verifying the age of persons engaged in sexually explicit

			 conduct pursuant to section 2257(a) of title 18, United States Code.

				IIFunding for Child Protection

			AExcise Tax

				201.Excise tax on

			 Internet display or distribution of pornography

					(a)In

			 generalChapter 33 of the

			 Internal Revenue Code of 1986 (relating to facilities and services) is amended

			 by inserting after subchapter C the following new subchapter:

						

							DInternet display

				or distribution of pornography

								

									Sec. 4285. Internet display

				  or distribution of pornography.

								

								4285.Internet display or

				distribution of pornography

									(a)Imposition of

				taxThere is imposed on

				amounts charged by a regulated pornographic Web site for individuals to receive

				the display or distribution of pornography through the Internet a tax equal to

				25 percent of the amounts so charged.

									(b)Payment of

				taxThe tax imposed by this

				section shall be paid by the operator of the regulated pornographic Web site

				receiving payment for the display or distribution taxed under subsection

				(a).

									(c)DefinitionsIn this section:

										(1)PornographyThe term pornography has the

				same meaning as defined in section 2256(2) of title 18, United States

				Code.

										(2)Regulated

				pornographic web siteThe

				term regulated pornographic Web site has the same meaning as

				defined in section 105 of the Internet Safety and Child Protection Act of

				2005.

										.

					(b)Conforming

			 AmendmentThe table of

			 subchapters for chapter 33 of the Internal Revenue Code of 1986 is amended by

			 adding at the end the following new item:

						

							

								Subchapter D—Internet display or distribution of

				pornography

							

							.

					(c)Effective

			 dateThe amendments made by

			 this section shall take effect on January 1, 2006.

					BChild Protection Programs

				211.Trust fund

					(a)In

			 generalThere is established

			 in the Treasury the Internet Safety and Child Protection Trust Fund (referred

			 to in this subtitle as the trust fund) into which shall be

			 deposited all taxes collected under section 4285 of the Internal Revenue Code

			 of 1986.

					(b)Availability of

			 amountsAmounts deposited

			 into the trust fund shall be available to carry out the programs provided in

			 section 212, subject to annual appropriations.

					212.Funding for Child

			 Internet Safety and protection programs

					(a)PrioritiesAmounts available in the trust fund shall

			 be allocated on a priority basis as follows:

						(1)Enforcement of

			 this ActThe first priority

			 for the use of amounts in the trust fund shall be to provide funding for the

			 appropriate Federal agencies to carry out the enforcement of sections 103, 104,

			 and 201 of this Act. Funding may also be used to promote the development of

			 technology that would facilitate the enforcement of this Act.

						(2)Department of

			 Justice cyber tip-lineThe

			 second priority for the use of amounts in the trust fund shall be to provide

			 funds to the Office of Juvenile Justice and Delinquency Prevention to ensure

			 that the congressionally-mandated cyber tip line is fully operational and

			 staffed 24 hours a day.

						(3)Internet crimes

			 against children task forceThe third priority for the use of amounts

			 in the trust fund shall be to provide funds to States to support 1 Internet

			 Crimes Against Children Task Force center per 5,000,000 State residents, with

			 each State receiving sufficient funding to support at least 1 center and no

			 State receiving funding for more than 7 centers.

						(4)Research and

			 development grants

							(A)In

			 generalThe fourth priority

			 for the use of amounts in the trust fund is to establish a competitive grant

			 process for companies and other organizations who work in the technology field

			 to support the research and development into new filtering technologies that

			 will help parents control children’s access to inappropriate content via

			 wireless and other emerging technologies.

							(B)Set

			 asideThe Attorney General

			 shall allocate up to 10 percent of annual trust fund revenues to award a

			 minimum of 15 research and development grants under this paragraph.

							(5)Educational

			 training

							(A)In

			 generalThe fifth priority

			 for the use of amounts in the trust fund shall be to provide relevant State

			 agencies with funds to support educational training contributing to greater

			 child Internet safety and reductions in sex trafficking and sex crimes against

			 children.

							(B)ConditionsThe program authorized by this paragraph

			 shall be carried out subject to the following conditions:

								(i)States shall receive funding amounting to

			 $1 for every resident, with a minimum of $1,000,000 for each State.

								(ii)25 percent of each State’s funding shall go

			 to the State education agency to support State and local programs providing

			 child Internet safety training to teachers.

								(iii)30 percent of each State’s funding shall go

			 to the State Attorneys’ General office to support child Internet safety

			 training for law enforcement, as well as training that enhances the capacity of

			 law enforcement to combat sex trafficking and sex crimes against

			 children.

								(iv)10 percent of each State’s funding shall be

			 allocated to the Governor's office to develop and implement a coordinated State

			 child internet safety strategy.

								(v)35 percent of the State funding shall go to

			 the relevant State agency to support Public Service Announcements promoting

			 child Internet safety.

								(6)Remaining

			 amountsAfter fully funding

			 the priorities established in paragraphs (1) through (5) for a fiscal year any

			 remaining amounts shall be allocated as follows:

							(A)Federal agency

			 support50 percent of

			 remaining amounts shall be used to provide funding to support child Internet

			 safety activities, as well as activities combating sex trafficking and sex

			 crimes against children, on the part of the following Federal agencies:

								(i)Department of Justice.

								(ii)Department of Commerce.

								(iii)Department of Defense.

								(iv)Department of Education.

								(v)Department of Health and Human

			 Services.

								(vi)Department of State.

								(vii)Department of Homeland Security.

								(viii)Department of Treasury.

								(ix)Department of Agriculture.

								(x)United States Postal Service.

								(xi)Federal Trade Commission.

								(xii)Federal Communications Commission.

								(xiii)National Aeronautics and Space

			 Administration.

								(B)Private

			 entities

								(i)In

			 general50 percent of

			 remaining amounts shall be allocated through a competitive grant process to

			 international and domestic nongovernmental organizations and not-for-profits,

			 to support work promoting child Internet safety and combating sex trafficking

			 and sex crimes against children.

								(ii)DetailsThe Attorney General shall—

									(I)publish guidance in the Federal Register

			 describing the variety and scope of organizational work to be funded under this

			 subparagraph in a fiscal year and soliciting grant proposals under this

			 subparagraph; and

									(II)allocate funds on the basis of a

			 competitive grant process.

									(iii)Funding

			 limitFor every $1 allocated

			 for international work under this subparagraph, the Attorney General shall

			 allocate $2.5 dollars for domestic work.

								(b)Grant

			 programs

						(1)In

			 generalThe Attorney General

			 shall carry out this section.

						(2)Terms and

			 conditionsThe Attorney

			 General shall prescribe the terms and conditions for grant applications and

			 awards under this section.

						213.Deficit

			 reductionAmounts remaining in

			 the trust fund after the programs authorized in section 212 are funded shall be

			 returned to the Treasury and applied to deficit reduction.

				

